 In the' MatterOfINTERNATIONAL HARVESTERCOMPANYandLocALUNIONNo.57, INTERNATIONAL UNION, UNITEDAUTOMOBILEWORKERS OF AMERICACase No. C-41.-Decided November 12, 1936AutomobileIndustry-Employee Representation Plan:form and opera-tion-Company-DominatedUnion:domination of administration;financialand other support ; sponsorship and participation in affairs;discriminationin favor of,in-credit for wage increase and other beneficial terms or con-ditions of employment,endorsement,pension and other benefits and privi-leges, recognition as representative of employees;qualification as collectivebargaining agency ; disestablished as agency for collective bargaining.Mr. G. L. Pattersonfor the Board.Mr. Ernest S. BallardandMr. Edward W. Ford,of Chicago, Ill.,for respondent.Mr. William S. Elliott, Mr. Forest D. Siefkin,andButler, Pope, Ballard & Elting,all of Chicago, Ill.,of counsel.Mr. Stanley S. Surrey,of counselto the Board.DECISIONSTATEMENT OF CASEIn December, 1935, Local Union No. 57, International Union,United AutomobileWorkers of America, hereinafter called theUnion, filed a charge with the Regional Director for the EleventhRegion against the International Harvester Company, Fort Wayne,Indiana, charging that Company with violation of Section 8, sub-divisions (1), (2) and (3) of the National Labor Relations Act,49 Stat. 449, hereinafter referred to as the Act. By order of theBoard, dated January 20, 1936, the proceeding was transferredto and continued before the Board in accordance with Article II,Section 35 of National Labor Relations Board Rules and Regula-tions-Series 1.On March 26, 1936, the Board issued a complaintagainst the International Harvester Company, hereinafter referredto as the respondent, alleging that the respondent had committedunfair labor practices affecting commerce within the meaning ofSection 8, subdivisions (1) and (2), and Section 2, subdivisions (6)and (7) of the Act, in that the respondent had dominated and in-terfered with the administration of a labor organization known asthe "Harvester Industrial Council" and had contributed financialand other support to it, the acts of domination, interference and310 DECISIONS AND ORDERS311support being separably stated.The complaint and accompanyingnotice of hearing were duly served upon the parties.The respondent filed a "Special Appearance, Objections to Juris=diction of Board and Motion to Dismiss", in which it claimed that,theAct was unconstitutional for stated reasons, and further, thatthe Board had no jurisdiction over the respondent.Without waivingany rights under the special appearance, the respondent also filedan answer to the complaint in which it denied the allegations thatit had committed unfair labor practices, although admitting some ofthe specific acts alleged in the complaint.Pursuant to the notice of hearing accompanying the complaint,a hearing was held by the Board at Washington, D. C., from May5, 1936, through May 16, 1936, and testimony taken.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, and,to introduce evidence bearing upon the issues was afforded to allparties.During the course of the hearing the respondent madevarious motions to dismiss the complaint, such motions being basedon constitutional invalidity, lack of jurisdiction, failure of proofand claimed procedural defects.All of such motions are herebydenied.After the hearing the respondent filed briefs with theBoard and orally argued the case before the Board on October 16,1936.Upon the entire record in the case, including the pleadings, thestenographic transcript of the hearing and the documentary andother evidence received at the hearing and thereafter, pursuant toan order of the Board, the Board makes the following:FINDINGS OF FACT1.THERESPONDENTThe International Harvester Company is a New Jersey corpora-tion with its principal executive offices in Chicago, Illinois. In itsapplication for registration filed with the Securities and ExchangeCommission it describes its business as follows : "The InternationalHarvester Company and its subsidiaries are engaged in the manu-facture and sale of agricultural implements, motor trucks, tractors,stationary engines and kindred lines, and repairs for all such articles"(Bd. Ex. 3, p. 3). In the manufacture and distribution of suchproducts, the respondent has developed a huge, closely-integratedorganization extending to nearly every portion of the world.Therespondent in 1935, through subsidiary and affiliated companies,operated 13 manufacturing plants in the United States, two inCanada and four in Europe. The United States plants are : McCor- 312NATIONAL LABOR RELATIONS BOARDmick Works, Chicago, Illinois-agricultural implements; MilwaukeeWorks, Milwaukee, Wisconsin-tractors, engines, dairy machines;"TractorWorks, Chicago Illinois-tractors; FarmallWorks, Rock'Island, Illinois-tractors; FortWayne Works, Fort Wayne, Indi-ana-motor trucks; SpringfieldWorks, Springfield, Ohio-motortrucks;West Pullman Works, Chicago, Illinois-magnetos, carbure-tors, bearings, gears, milk coolers; Auburn Works, Auburn, NewYork-agricultural implements; Canton Works, Canton, Illinois-agricultural implements; ChattanoogaWorks, Chattanooga, Ten-nessee-agricultural implements; East Moline Works, East Moline,Illinois-agricultural implements;RichmondWorks,Richmond,Indiana-seeding machines, corn and cotton planters; Rock FallsWorks, Rock Falls, Illinois-agricultural implements.The Cana-dian plants are: Chatham Works, Chatham, Ontario-motor trucks,wagons, sleighs ; Hamilton Works, Hamilton, Ontario-agriculturalimplements.The European plants, located in France (two plants),Germany and Sweden, - manufacture agricultural implements.'Twine mills are located at Chicago, Illinois ; New Orleans, Louisi-ana;Hamilton, Ontario, Canada,. and in France, Germany andSweden.Over 152 branch" houses and transfer houses,'-sales andservice stations are maintained in the' United States, there beingat least one in each of 42 states and the District of Columbia. Thereare 21 distributing points in Canada, four in Mexico, five in CentralAmerica, 17 in South America, one in Cuba, and over 100 in other'portions of the world.The respondent owns extensive propertiesand mills from which' it receives many of the "basic raw materialsused in its manufacturing operations : iron ore mines at Hibbing,Chisholm, Nashwauk and Keewatin; Minnesota;coal mines in Ben-ham and Harlan County,. Kentucky ; _ furnaces, steel mills and cokeplants in Chicago, Illinois;a sisalplantation in Cuba.The distribution of the respondent's products- is handled by anumber of wholly-owned subsidiaries of the respondent : the Inter-national Harvester Company of America distributes the products inthe United States and, together with the respondent, owns stock ina number of local retail companies selling International Harvesterproducts; the ' InternationalHarvester Export Company sells therespondent's products to foreign jobbers and to its foreign subsidia-ries; 'the InternationalHarvester Company Argentina sells the re-spondent's products in the Argentine Republic ; there are 19 foreigni The term"agricultural implements"covers a wide range of products-harvesting ma-'chines, seeding machines, tillage implements, plows, threshers,cream separators,rakes,tedders, corn shellers,harrows, hay loaders, corn pickets, cane mills, fertilizer dis-tributors,listers,, beet pullers, cultivators,corn, cotton and beet planters,soil pulverizers,hay`piesses,grain binders,mowers, ensilage cutters,feed grinders,hammer mills.Allof the above agricultural implements are not manufactured in each plant described aboveas manufacturing"agricultural implements." DECISIONS AND ORDERS313subsidiaries selling the respondent's products in all parts of theworld.The respondent owns two railroad companies, Illinois North-ern Railway and Chicago, West Pullman & Southern Railroad Com-pany, which are common carrier industrial railroads serving therespondent's plants in Chicago and other industries along their lines.The products of the respondent are distributed and sold underregistered trade marl1s.The sales of the respondent in 1935 reflected its huge size. In theUnited States they were as follows : tractors (including repairparts)-$51,078,000; farm implements (including repair parts)-$50,277,000;motor trucks (including repair parts)-$48,291,000;steel, binder, twine, etc.-$19,082,000; a total of $168,728,000.Thetotal sales of products sold in foreign countries were $48,885,000.Moreover, the respondent is extending its business; sales in 1935 wereb7 per cent more than in 1934; capital expenditures in 1935 were$8,662,000 as compared with $4,338,000 in 1934; the number of em-ployees increased from 32,900 in 1934 to 45,700 in 1935, an increaseof'39 per-cent.We are principally concerned in this case with that portion of therespondent's operations involving the manufacture and sale of motortrucks and motor truck parts and accessories.As indicated above,sales of such items in the United States totalled $48,291,000 in 1935.In that year the respondent, spent $725,976 to advertise such productsin periodicals, and for the first five months of 1936 it spent $293,838.While the manufacture of motor trucks--and - repair parts occursprincipally in three of its plants-Fort Wayne Works,' Fort Wayne,Indiana;SpringfieldWorks, Springfield,Ohio; and ChathamWorks, Chatham, Ontario-other plants are involved in the process.Control over production, allocation of orders and requirements, dis-tribution of raw materials, parts and accessories, and purchases ofmaterials and parts are centralized in the respondent's Chicagooffice.An example will indicate the extent- of this control and themanner of operation.On March 4, 1936, the Chicago office issued"Motor Truck Works Decision No. 1333", relating to Truck No.C-15.The decision stated that it affected theFort Wayne, Spring-field, Farmall and Chatham Works, and that a new design chassis tobe known as Model C-15 will be furnished when specified in salesorders.It then described in detail, the description covering threepages, the various units of the chassis, such as engine, axles, clutch,transmission, generator, carburetor, tires, etc., and the special equip-ment available.The plants affected then commenced manufacture ofthat model.Generally, assembly of a particular model is centralized in oneplant, the various models being divided among the plants at which 314NATIONAL LABOR RELATIONS BOARDmotor trucks are manufactured.Thus, Models C-40, C-50 and C-60are assembled at the Fort Wayne Works; Models C-1, C-15, C-20and C-30 at the Springfield Works. But while the assembly of amodel takes place principally in one plant, many other plants of therespondent are involved in the production of the model. In addi-tion, a great number of outside manufacturers play a part in thatoperation.We may use the Model C-1 truck, assembled at theSpringfield Works, as an example.This is the respondent's popular-sized model.The engine for this truck is manufactured at the RockIsland plant; the front and rear axles are manufactured and as-sembled at the Fort Wayne Works from steel produced at the re-spondent's mill in Chicago; the transmission is manufactured at theFort Wayne ti7orks; the housing for the gear box is made at theMcCormick Works; the sheet metal forms for the fenders, runningboards, etc., are stamped at the Springfield Works from steel sheetmade elsewhere; the frame is made by A. O. Smith Co. of Milwaukee,Wisconsin, arriving at the Springfield Works in a "knocked down"form and there riveted together; the radiator core is manufacturedin Racine, Wisconsin, and assembled with the shell and grill at theSpringfieldWorks; the carburetor is made by Toledo and Detroitmanufacturers; the generator is a Delco-Remy product made in An-derson, Indiana ; the bearings are made by the Cleveland Graphite& Bronze Co., Cleveland, Ohio; and so on.While the respondent in its various plants produces a great manyof the parts necessary .in the manufacture of motor trucks at theFort Wayne Works and elsewhere, especially the basic items, it reliesupon other concerns for a large number of parts, mainly of a spe-cialized nature.The full list is too long for enumeration but apartial summary will suffice : cast iron wheels from the Clark Equip-ment Company, Buchanan, Michigan; tires from various concernsin Akron, Ohio; engines from Waukesha, Wisconsin (produced ac-cording to blue prints and with tools owned by respondent) ; bear-ings from Cleveland Graphite & Bronze Company, Cleveland, Ohio;fuel pumps from D. C. Fuel Company, Michigan, and Stewart-Warner Corporation, Chicago, Illinois; steering wheels from theRossGear concern, Lafayette, Indiana ; speedometers from theStewart-Warner Corporation, Chicago, Illinois; three-men sleepercabs from Bennett Body Company, Dayton, Ohio ; brakes from theBendix concern, South Bend, Indiana; windshields from Troy Sun-shade concern, Troy, Ohio; batteries from Prest O Cite Company,Indianapolis, Indiana; brass fittings from Imperial Brass Company,Chicago, Illinois; "six wheel drive" from Hendrickson Motor Com-pany, Chicago, Illinois (a chassis is sent from the Fort Wayne DECISIONS AND ORDERS315Works to that concern and the drive unit there attached) ;clutchfacings from United States Raybestos Company, Manheim, Penn-sylvania.Of the respondent'smotor truck plants, the Fort Wayne Worksis the one directly involved in this case.Three principal operations'are conducted at this plant-the assembly of certain motor truckmodels produced by the respondent,the manufacture of parts foruse in other plants of the respondent,and the conduct of the cen-tral operations involved in the distribution of repair parts for allof the motor trucks produced by the respondent.Among the motortrucks assembled at this plant are the ModelsC-40, C-50 and C-60trucks, all larger than the popular C-1 Model, Models A-7 and A-S,which are heavy duty trucks, and Models C-35 and C-70, sleepercabs.As is the case of the C-1 Model assembled at Springfield, agreat number of the parts used in the above Models come from otherplants and manufacturers.This process of assembly and coordina-tion is the same and need not be repeated here.Many of the trucksassembled at the Fort Wayne Works have accessories and parts spe-cially used to meet specifications of the customer.Thus, the colorand type of paint are often specified,a speedometer graduated inkilometers may be demanded for trucks to be used in certain foreigncountries,the gas tank may be desired in a different part of the truckthan where it is normally placed, a radiator with a larger capacitymay be ordered,etc.As indicated above, a wide variety of parts aremanufactured at FortWayne for use in other plants of therespondent.For example,in addition to those mentioned in connec-tion with the C-1Model,engines are made for tractors assembledat other plants,dies for the FAB engine manufactured at, the Harvey, Illinois plant, engines,axles and transmissions for the Chathamplant.Besides the assembly of completed motor trucks and the manufac-ture of parts for trucks and tractors assembled in otherHarvesterplants, the Fort Wayne Works actsas the central distribution pointfor repair parts for all motor trucks manufacturedby the respond-ent.Shipments of repair parts are made regularly;by rail, truckand express,to the respondent'sbranch houses and distributingpoints located in all parts of the United States and in many foreigncountries.Shipments are also made to individual customers on orderby the customer.Those parts manufactured by the respondent itselfare produced either at the Fort Wayne Works' or at other plantsof the respondent and shipped to the Fort Wayne Works: They areheld at the Fort Wayne Works in storage until shipment to thebranch houses.Many of the parts so distributed are manufactured 316NATIONAL LABOR RELATIONS BOARDby other concerns, shipped to the Fort Wayne Works and thenreshipped to the branch houses.About two-fifths of the repair partsdistributed are received from other plants and manufacturers andnot processed in any way in the Fort Wayne Works. In many in-stances such parts are reshipped in the same package. For example,spark plugs are manufactured by the Champion Spark Plug Co.,Toledo,Ohio; Edison-Splitdorf Corporation,West Orange, NewJersey and A. C. Spark Plug Company, Flint, Michigan (the prod-ucts of the first two being packed in boxes bearing the words "manu-factured expressly for International Harvester Co."), shipped tothe Fort Wayne Works and in the same cartons sent to the branchhouses.Catalogues issued by the respondent often contain both therespondent's number and the manufacturer's number of the variousparts to facilitate ordering of the parts.For example, the "Balland Roller Bearings Price List" contains the manufacturers' num-bers of the Tinken, Hyatt, Bower, SRB, SKF, Wire, Gurney andNew Departure bearings as well as the respondent's numbers forthose bearings.The activities of the Fort Wayne Works are thus primarily thereceipt of incoming materials, the assembly of such materials intofinished trucks and, parts and the storage of those parts not requir-ing processing, and the shipment of the finished articles and othermaterials to all parts of the world.Littlemanufacturing in theusual sense of the term takes place at this plant.The operationsare in the main assembly operations.The, numerous parts obtainedfrom other Harvester plants and from independent manufacturersare received, assembled into completed trucks and parts and shippedin accordance with a detailed schedule, so arranged that the entireprocedure is one continuous process.From the above descriptionof the general operations of the Fort Wayne Works it is readily seenthat large shipments of motor trucks and parts are made daily toand from the plant.' From November 1, 1934, to October 31, 1935,12,902 complete motor trucks weighing 60,950,000 pounds were as-sembled at the Fort Wayne Works and distributed in the UnitedStates.Over 17,000 2 of these trucks were shipped to the respond-ent's branch houses in the United States ; some were called for atFortWayne by the purchasers and driven away.About 500,000pounds a week of motor truck repair and service parts are shippedfrom the Fort Wayne Works to International Harvester branchhouses located in all portions of the United States and throughoutthe world.Twenty-five million, nine hundred and thirteen thousand,eight hundred and twenty-three (25,913,823) pounds of parts and2 This figure includes some Model C-35 trucks assembled at the Springfield worksearly in the 1935season. DECISIONS AND ORDERS317accessoriesmanufactured at the Fort Wayne Works were shippedto the Springfield plant in the1935 season,October 1, 1934, to Sep-tember 30,1935;2,150,730 to the Chatham plant and 3,730,479 toother plants of the respondent (East Moline, Farmall, McCormick,Milwaukee, Richmond, Tractor and West Pullman), the shipmentsbeing made by truck andrail.These shipments by value amountedto $4,542,014.98.During the same period 17,681,645 pounds of partsand accessories were shipped from-the Springfield plant to the FortWayne Works, 10,211,000 from the Farinall plant, 8,602,000 fromthe McCormick plant, 4,175,600 from the-Milwaukee plant, 3,644,513,from the West Pullman plant, and 1,935,273 from the Auburn, Rich-mond and Tractor plants (the shipments from all but the Spring-field plant were of castings).Thirty-two million, two hundred andsixty-nine thousand, nine hundred and sixty-three (32,269,963)pounds of steelwere shipped to the Fort Wayne Works from the-WisconsinSteelCo., South Chicago, Illinois; Republic Steel Com-pany,Massillon,Ohio; Pittsburgh Crucible Steel Co., Midland,Pennsylvania, -and American Rolling Mill Co., Middleton, Ohio;12,000,000 pounds of lumber were shipped from the Goodyear Yel-low Pine Co.Motor truck parts made by other manufacturers andused at the Fort Wayne Works amounted to $10,200,000.As of August 12, 1936, _ there were 4,150 employees at the FortWayne Works.Of these, 514 were clerical, supervisory and adminis-trative employees, 3,638 were hourly employees.Certain of thesehourly-paid employees are engaged in occupations directly con-cerned with the receipt and shipmentofmaterials.Thus, therewere, in August, 1936, in theStoresDepartment (No. 5), 71 laborersengaged in unloading and storing incoming materialsand sevenemployees engaged in the recording,of such materials.In the Re-pairsDepartment (No. 13) there sere42 order fillerswhose taskis to collect repair parts pursuant to specific orders and prepare themfor the employees engaged in packing outgoing shipments; 38 em-ployees engaged, in such packing and four laborers who deliverpacked service parts to the loading platform and who occasionallyload railroadcars.In the Packing Department (No. 40) there were22 employees engaged indisassemblingcomplete trucks, packing thecomponent parts in boxes, weighing,measuring and stencilling them,and finally loading them; 21 employeesengagedin packing, checkingand loadingof materialsmanufactured at Fort Wayne for otherplants; five employees engaged in loading trucksin railroad cars.3$ From December,1935, to August, 1936,some employees were engaged in the trans-portation by respondent's trucks of parts shipped between the Fort Wayne Works andthe SpringfieldWorksAt the end- of that period, the respondent ceased to use itsown trucks and employees for such transportation,'and engaged an independent truckerin their place.While the respondent'was using its own trucks-they- carried about 10per cent of the shipments of parts made between the two plants 318NATIONAL LABOR RELATIONS BOARDWe conclude that the operations of the respondent at its FortWayneWorks constitute a continuous flow of trade,traffic andcommerce among the several States and with foreign countries.II.THE UNIONIn September, 1933, a Federal Labor Union was organized in therespondent's Fort Wayne Works.This Union, a labor organization,was chartered by the American Federation of Labor. Charles R.Shrock was elected its President.The membership rapidly in-creased, reaching a peak of approximately 800 in March, 1935.Atthat time there were about 2,200 employees in the plant, of which 410Were machinists and 53 drop forgers, both classes not being eligiblefor membership in the Union. In October, 1935, the Union wasgranted a charter as a Local of the newly formedInternationalUnion of Automobile Workers of America. Shrock continued asPresident of the successor organization.Employees engaged in theproduction and assembly of automobiles and automobileparts andaccessories,excluding supervisory employees, are eligiblefor mem-bership.4The present membership in the Union is about 100.III.THE HARVESTERINDUSTRIAL COUNCIL PLANA. Adoption of the Plan at the Fort Wayne WorksCommencing in 1919 the respondent prepared and introduced asystem of employee representation in its various plants.This sys-tem, known as the "Harvester Industrial Council Plan", was offeredto the employees in the plants for their acceptance or rejection bysecret vote.A letter from the President of the respondent to itsemployees introduced the Plan :"The directors and officers of the Company have for sometime been working out a plan to establish closer relations be-tween the employes and the management. To this end theynow offer the following Harvester Industrial Council Plan forthe consideration of the employes, hoping that it may meet withtheir approval."The plan provides for a `Works Council' in which representa-tives elected by the employes shall have equal voice and vote withthemanagement in the consideration of matters of mutualinterest."It guarantees to every employe the right to present any sug-gestion, request, or complaint and to have it promptly considered'Employees in such departments at the Fort Wayne Works as Stores,Repairs and,]racking, described above,are included among those eligible for membership. DECISIONS AND ORDERS319and fairly decided.Provision is also made for impartialarbitration."Should this plan be adopted by vote of the employes, theofficers pledge their best efforts to carry it out in letter and spirit."It is my hope and belief that the plan, if adopted, will mate-rially strengthen our relations in the work we have in common,and will make for the greater' contentment and well-being ofus all."HAROLD ' F. MCCORDIICK,President."The Plan was voted on by the employees in each plant and innearly every case adopted by majorities varying from 51 to 97 percent of the workers. In several plants it was at first rejected by theworkers, but after the lapse of several years accepted when reintro-duced and voted upon for the second time. The Plan is now in effectin all of the plants and works of the respondent in the United Statesand Canada.The Plan was presented to the Fort Wayne employees in 1927.Manufacturing operations at the Fort Wayne Works had commencedin 1925 and by 1927 there were about 2,000 employees on the pay roll,most of them with at least one year of service.At that time the Planwas in effect in all but one of the respondent's plants, the respondentfor reasons of its own not having introduced the Plan in that plant.The Plan was introduced at Fort Wayne in the following manner :George J. Kelday, Manager of Industrial Relations for the respond-ent, visited the plant in May, 1927, and discussed the Plan with theforemen, assembled for that purpose.They were told that therespondent desired to have the Plan in effect at the plant so as tosecure closer cooperation between management and employees. - Theforemen then selected employees from the various departments andthey were given similar talks.Booklets describing the Plan, accom-panied by a letter from the Superintendent, were then distributed bythe foremen to each of the employees. The letter, dated May 26, 1927,read as follows (Resp. Ex. 4) :"With this letter your foreman will hand you a booklet describ-ing the Harvester Industrial Council Plan."In'line with the'policy of our Company, the officers are nowextending to us additional advantages already enjoyed by theemployes of other Works. 'Since 1919 twenty-five Works Coun-cils,made up equally of employe and management representa-tives, have been operating at the other plants of the HarvesterCompany to the mutual satisfaction of the employes and themanagement.' '' 320NATIONAL - LABORRELATIONS BOARD"Before the plan can be introduced here, it is necessary to takea vote of the employes.This will be done in a few days by acommittee of employes and every one will be- given an oppor-tunity to say whether or not he favors the adoption of a WorksCouncil Plan at the Fort Wayne Works."If, after reading the attached booklet very carefully, thereare any points not perfectly clear, discuss them fully with yourforeman,Mr. C. J. Dillon, Employment Manager, Mr. G. J.Kelday,Manager Industrial Relations Department, and thewriter will also be glad to answer any question you may ask."If the plan is adopted I am firmly convinced it will resultin uniting us closer together in mutual understanding and con-fidence and the Fort Wayne Works will then take its rightfulplace in the Harvester Group second to no other Works."J. J. RODGERS, Supt.,FORT WAYNE WORKS."This was followed by a letter, written by the First Vice-Presidentand posted on the bulletin boards in the plant, stating that on June3 the employees would have an opportunity to vote on the proposalto adopt the Plan, and containing the following, statements (Resp.Ex. 5) ."This Plan had aready been accepted by the employes oftwenty-five (25) of the International Harvester plants since1919, and is offered to you in the belief that it will be of mutualadvantage to the Employes and to the Company at Fort Wayneas it has been at the other Works .. ."The ballot will be secret, and I hope you will all feel ab-solutely free to express your opinions.I assure each oneof you that your attitude regarding this matter will in no wayaffect your standing with the Company."Our hope is that the Plan will be adopted at the Fort WayneWorks as it has been in all the Company's Works where it hasbeen offered, and that it will bring us together in a new andlasting relation which will mean, increased and insured happi-ness for all of us."The election was held on June 3, 1927, the ballot providing achoice between "For adoption" and "Against adoption".Out of,the total employed, 1,060 employees were eligible to vote.One thou-sand and fifty employees voted and 96 per cent of this number, or1,013, voted in favor of the adoption of the Plan.Employee repre-sentatives were then elected and on June 15, 1927, the Fort WayneWorks Council held its first meeting. It was honored by a personalvisit from Cyrus McCormick, Jr., the respondent's Vice-President. DECISIONS AND ORDERS321The Plan thus adopted at Fort Wayne in., 1927 was outlined invariousArticles printed in booklet form.Whilemodificationshave been made in the years following its adoption, a brief de-scription of the Plan as there outlined will aid in an understand-ing of the later changes.The Plan provided for a "Works Council"composed of representatives of the employees and representativesof the management.The employee representatives are elected bythe employees, the - plant being divided into voting divisions, eachentitled to one representative.Nomination of. candidates and elec-tion of representatives are by secret ballot. r All employees, except.foreman, 'assistant foreman and salaried employees, are eligible tothe plant for at least one year immediately prior to nomination,,The management representatives, not to exceed in number the; em^ployee representatives, are appointed by the management.Provi-sion is made for' filling vacancies in the Works Council and for therecall of employee representatives.The Works Council holds regu-lar monthly meetings.The Manager of the respondent's IndustrialRelationsDepartment, or his designee, acts as Chairman of theWorks Council; the Secretary is appointed by the plant Super.intendent.Chairman and Secretary have no vote.When a vote isnecessary the management representatives vote as a unit and theemployee representatives as a unit, the majority determining thevote of the unit.The vote shall be secret unless otherwise orderedby the Council. If the Council reaches an agreement on any matter,its recommendation is referred to the plant Superintendent. for; leisapproval or disapproval.The Superintendent, if he deems thematter of such importance as to require the attention of the generalofficers, shall refer it to the respondent's President.The latter mayeither approve the recommendation or utilize the same procedureas in the case of a tie vote. In case of a tie vote not 'resolved byfurther discussion, the matter may be referred to the President,who may either propose a settlement or refer the matter to a Gen-eralCouncil.If a proposed settlement is not satisfactory to theemployee representatives, the President may likewise refer 'thematter to a General Council. If the President does not so refer thematter, or if the vote of the General Council is a tie, the Presidentand a majority of the employee representatives may mutually agree tosubmit the matter to arbitration.The General Council is composedof employee representatives chosen by the employee representativesin the various plants designated by the President as being interestedin the matter, and of appointed management representatives.The Works Council may investigate, consider and make recom-mendations on all questions relating to working conditions, protec- 322NATIONAL LABOR RELATIONS BOARDtioli of health; safety,'wages, hours of labor, recreation, educationand similar -matters of, mutual interest to employer and employees.Itmay appoint sub-committees, with employee representatives andmanagement representatives having equal voting power, wheneversuch committees are deemed necessary.Provision is made for themanner in which an employee may have a matter brought beforetheWorks Council.The respondent is to provide a meeting placefor the Council.Employee representatives shall receive their regu-lar pay from the respondent while on Works Council business.ThePlan may be amended by a majority vote of the employee represent-atives and a majority vote of the "management representatives.Theadoption or rejection of an amendment shall not be the subject ofarbitration.The Plan may be terminated, after six months' notice,by a majority vote of the employees or by the Board of Directors ofthe respondent.B. Present functioning of _ the PlanIThe formal outlines of the Plan were contained in the Articlesdrawn up by the management and presented to the employees inbooklet form as described above.These Articles were the core ofthe Plan; they set its basic structure and charted the organizationallines.But, as was to be expected, in actual practice unwritten modifi-cations of these Articles developed and are today as much a part ofthe Plan as the Articles themselves.A description of the presentfunctioning of the Plan will reveal these developments.1.Election of employee representativesPrior to 1936 the semi-annual elections for employee representa-tives were conducted by the Works Council.These elections werethus jointly supervised by employee and management representativesand both employees and management officials participated in theirconduct., In 1936 this was altered by the management's turning overto, the then employee representatives full responsibility for all mat-ters relating to elections.5A Notice of Election, signed by the em-ployee representatives, was posted containing the dates- of election,eligibility requirements for voters and representatives, and a few ofthe rules governing the election.The number of employee represent-atives was increased from six to eleven, the plant being divided intoeleven divisions in order to reduce the number of employees repre-sented by each employee representative.All employees, except fore-6The manner in which this change took,place and its significance in relation to thePlan will be considered later. DECISIONS AND ORDERS323men, assistant foremen and salaried employees, were entitled to vote.Rule 2 of the Notice stated that "All employees on the pay roll shallbe eligible for nomination as Employe Representatives".Rule 4stated that "A blank ballot will be offered to each employe presentat work on Monday, March 16, 1936, the date of nomination. On thisballot the employe will write the name of the person who he desiredto nominate".Witnesses for the respondent, including the employeerepresentative who drafted the Notice, testified that the second sen-tence in Rule 4 was designed to make eligible for nomination personsoutside the respondent's employ. In previous years only employeesof the respondent were eligible for nomination.°The testimony on*the construction of Rule 4 was conflicting.By itself the Notice isclearly not susceptible of the interpretation urged by the respondent,for Rule 4 simply states the mechanics of nomination under the limi-tations of Rule 2.We therefore feel that- the 1936 elections did notalter the previous eligibility requirement of employment by therespondent.Nominating elections were held on March 16, carryingover to the next day, and the final election between those two nomi-nees in each division who received the highest number of votes, onMarch 20.The personnel for the election-tellers and watchers-consisted of employees selected by the employee representatives.Thevoting was done in the plant while it was operating, the tellers goingfrom employee to employee. There were no voting booths. The bal-lots were supplied by the management and were of the form used inprevious elections.The final ballot was headed, "Ballot for Electionof Employe Representative in Works Council" and contained thenames of the two nominees. All of the personnel involved in the con-duct of the election were paid by the respondent for the time spenton election tasks, at their usual rate of pay.Notices of varioussorts-rules of election, results, etc.-were posted on Company bulle-tin boards. In the final election, out of 2,935 eligibles, 2,801 or 95.40per cent voted.Although the employee representatives themselves, instead of theWorks Council, conducted the 1936 elections, they followed the pro-cedure developed in prior elections, so that the 1936 elections differedin no significant manner from those held in previous years.2.Preliminary meetingsAt this point in the description of the functioning of the Plan itis desirable to consider the steps preliminary to the actual meetingsof the Works Council.The meetings of the Council are held'In the election conducted in 1935 by the Automobile Labor Board, discussedsnfra,representatives were not required to be employees of the respondent.5727-37-col i1-22 324NATIONAL LABOR RELATIONS BOARDmonthly.About one week prior to each meeting the employee rep-resentatives meet informally with the Superintendent of the plant.This meeting is scheduled by the Superintendent at a time conven-ient to him and the representatives and notices of the meeting aresent by the management to the employee representatives.The em-ployee representatives meet alone for about an hour or so prior tothis informal meeting with the Superintendent to discuss mattersto be presented to him.At this meeting with the Superintendentmatters involving routine complaints or suggestions concerningworking conditions in the plant are presented to him.The following.examples are typical : slippery wash rack floor in Departments 37and 50; location of lockers; mats for shower rooms; shortage of ragsin tool crib; parking space problems; unsafe method of liftingframes to conveyor in Department 15; dangerous position of hooksattached to light,cords in Department 28 aisles, etc.Often the Su-perintendent is able then and there to act upon the matter. If not,he takes the matter under advisement and reports later, either atsuch a preliminary meeting or at a Works Council meeting. Thosematters which are taken under advisement are noted by the Secre-tary of the employee representatives and reported to the next Coun-cilmeeting under the heof "Communications".That is theonly written record made of the meeting. Practically all of the mat-ters the employee representatives present to the Council have previ-ously been presented and to some extent considered at such prelimi-nary meetings. In addition to the consideration of such routinematters, the Superintendent sometimes talks rather briefly on thegeneral business outlook for the respondent, such as orders on hand,etc.He also often stresses the benefit of the Plan both to the man-agement and to the employees.These preliminary meetings, both of the employee representativesalone and with the Superintendent, occur in the plant during work-ing hours.The employee representatives are compensated by therespondent for time so spent at their regular rate of pay.3.Works Council meetings-Committees-1936-1937 CouncilThe employee representatives elected in 1936 commenced their termof office on April 8, 1936, at the 107th regular meeting of the FortWayne Works Council. It had been decided by these employee rep-resentatives that their term of office should be for a year, instead ofsixmonths, staggered, as before.7They had also at a meeting heldby themselves selected their officers, Chairman, Vice-Chairman andSecretary, and their representatives to the various committees func-The circumstances that gave rise to this decision are considered later. DECISIONS AND ORDERS325tioning under the control of the Works Council."These selectionswere announced at the first meeting of the new Council on April 8,1936.At the same meeting the Superintendent of the plant an-nounced the management representatives, six in number," for thecoming year, and the personnel of the management representativeson the various committees.He also reappointed the EmploymentManager of the plant as the Secretary of the Council. The Works-Council for 1936-1937 was then organized and commenced tofunction.The meetings of the Works Council occur regularly each month.Notices of meetings are sent by shop letter to representatives by theSecretary of the Council.The Chairman at these meetings is usually.a representative of the Industrial Relations Department of the re-spondent, generally George J. Kelday, head of that Department.The Chairman, who has no vote, is the presiding officer.He partici-pates in discussions, expresses his opinion, imparts needed informa-tion and advice.The Vice-Chairman, who acts in the absence ofthe Chairman, is elected each year by the members of the Council.The person who is Superintendent of the plant at the particular timehas invariably been chosen Vice-Chairman, although employee rep-resentatives are eligible for that position.He designates the Secre-tary for the Council, likewise invariably a management official.The meetings are conducted in an orderly but informal fashion.Employee and management representatives sit around a table in anorder marked by convenience rather than separation based upon the-class of representatives.Each member receives a printed copy of theagenda, including the various committee reports.The meeting gen-erally commences with reports from the committees.All of thesecommittees have both management and employee representatives and.briefly, are as follows :a.Committee on Committees.-Thiscommittee, which meets oncea month, examines the Minutes of the Council meetings prepared bythe Secretary to the Council and approves them for substance. Itthus exercises a form of control over the Minutes.Apparently thatis its only function.8The Plan provides for the appointment of deputy representatives by the employeerepresentativeswhen such appointment is deemed to be necessary.In practice anyemployee representative who believes it advisable appoints a deputy for his division,and reports the appointment to the Secretary of the employee representativesApprovalof the Works Council is not necessary.The deputy acts as a substitute when theelected representative cannot attend and assists the elected representative when thevolume of work requires such aid.Deputies are paid by the respondent for time spenton Works Council matters. Some deputies have been appointed by the present employeerepresentatives.8For 1936-7 the following are management representatives:superintendent,assistantsuperintendent,auditor, general foreman, chief time inspector,supervisor of experimentalwork. 326NATIONAL LABOR RELATIONS BOARDb.Safety,Health and Sanitation Committee.-Thetitle of thiscommittee is descriptive of its duties.The committee meets once amonth.One of its functions is a regular monthly safety inspectiontour of all departments in the plant, participated in by the otherrepresentatives as well.Foremen and assistant foremen are presentwhen these inspections are made and, on the basis of the observationsmade on such tours, suggestions are continually offered regarding im-provements in safety devices, cleanliness and other working condi-tions.This committee also supervises safety contests in the plantwhich are designed to promote safety through competition amongdepartments.It reviews reports of accidents to determine theircauses and means of preventing them in the future. In general, itcooperates with the Safety Department and the foremen in the cor-rection of unsafe conditions and draws the attention of employees tothe importance of safety precautions.Summarizing the duties ofthe Safety Committee, the Manager of Industrial Relations statedthat the safety activities are "one of the finest jobs elected men do".c.Employes' Service Committee.-Thiscommittee handles a widevariety of matters of interest to the employees.Predominant amongthese are reports on the numerous athletic activities-basket ball, vol-ley ball, track, bowling, rifle shooting, soft ball, etc.-of the em-ployees at the plant, involving both inter- and intra-plant competi-tion, and participation of Fort Wayne Harvester teams in local ath-letic leagues.The committee is also concerned with such matters asparking facilities for employees, music programs, parties, drinkingwater facilities, street car service, shower facilities, individual em-ployee problems under the vacation plan, pension plan, seniorityrules, etc.After the committee reports the Secretary of the employee repre-sentatives then reads the various matters presented to the Superin-tendent at the preliminary meeting and which have been taken underadvisement by him, and reports on those items which have been com-pleted.The Secretary of the Council then reads a report of theCredit Union 10 at the plant, in which its financial condition is out-lined.Whatever old business may be pending is next considered.New business is then in order. Items of various degrees of impor-tance are discussed in a mamier that will be considered later in detail.After the discussion of these items is concluded, the Council membersreceive a short talk from a person invited to address them, generallya management official.These talks are on such topics as accountingmethods, annual report of the respondent, metallurgy, Social SecurityAct, the Employes' Benefit Association, etc.The meeting is thenadjourned.10This will be discussed later DECISIONS AND ORDERS327While thePlan provided that the employee representatives andthemanagement-representatives should vote separately, by themethod of unit voting, this provision has not been followed in prac-tice.No unit vote has been taken since the inception of the Plan.Instead, voting is conducted by open "ayes"and "nays" in an infor-mal fashion,both types of representatives participating at the sametime in the voting.Even such a vote is rare and most of the mattersdecided by the Council are not even put to a vote.4.Employee representative contacts with foremen and assistantforemenMany matters handled by the employee representatives are settledwithout the necessity of their taking them to the Superintendent orto the Works Council.The majority of individual grievances pre-sented by employees to their representatives are generally adjustedby the latter through contact with the appropriate foreman or assist-ant foreman.These grievances involve such matters as individualrates of pay, working conditions, shifts, transfers, etc.IIIn addition to the above description of the framework of the Plasi,a more detailed analysis of certain aspects of the Plan in its every-day setting and its integration with other activities at the plant is,necessary to a complete understanding of its place in the employees'working life.1.Employee representativesAn employee representative once chosen is generally reelected timeafter time by his constituents.Of the six elected representatives whowere on the Council in 1935 and who were reelected in 1936, one hasbeen a representative since 1928, one since 1930, one since 1932, onesince 1933 (and also for one and a half years when the Plan wasinaugurated), one at least since 1933 and one since 1935.11The pres-ence of such regular reelection and long stay in office in an organiza-tion of the type under consideration is not without significance. Itisnot unreasonable to believe that many of these representatives,through constant association with management officials, always on amost cordial basis, come to regard themselves as a part of the man-1The present Council thus consists of five representatives of long standing, oneselected first in 1935 and the four new representatives chosen in 1936 as a consequenceof the addition of new divisions.One of the first group had been chosen in twodivisions. 328NATIONAL LABOR RELATIONS BOARDagement and its machinery 12 and, consequently, tend to forget thatthey are representatives of employees ostensibly selected for the pur-pose of bargaining with management.Many of the employees feelthat the representatives are management-minded and that they placetheir own personal interests and the interests of the managementabove those of the employees whom they represent.-The almost complete indifference of some of the employee repre-sentatives to their duties is another important factor. In one case'especially the circumstances surrounding the nomination and electionof the representative, and the representative himself, were such as toindicate that the office of representative and the particular employeeelected were not regarded highly by the employees, the election of theparticular employee being looked upon as a "joke". In this regard itis significant that many of the employees take very little interest inthe Plan.For example, one employee testified as follows :"Q.What has Mr. Conroy (his employee representative) donein the department that you know -about . . - what has he donefor any of.the workers in the department?"A.Well, I wouldn't know.To be sure, I haven't paid awhole lot of attention."Another, who was elected as a representative in 1936, stated in regardto the Council that prior to his election "I never paid much attentionto it".Another employee, who was offered by the respondent as a"rank and file" witness, testified as follows :"Q. Do you know of anything that he (his employee represent-ative) has done as a representative during the time that he hasbeen representing you?"A. I just can't recall right now."The representative in question had been on the Council at-least since1933.Such attitudes on the part of employee representatives andemployees are to some extent indicative of the efficacy of the Planas a method of collective bargaining.The employees who seek election as representatives do not haveany platforms on which to base their candidacy.The elections conse-quently do not involve policy decisions on the part of the votingemployees.The choice between rival candidates is made on muchthe same bases as are present in social or fraternal elections.Andyet the making of that choice constitutes the sum total- of the.employees' participation in the Plan.-v It is the custom of the employee representatives to gather each morning for a fewminutes in the employment office to see if anything should be discussed and to ascertainwhether the employment manager has anything to tell them. DECISIONS AND ORDERS3292.Contact of employee representatives with constituentsA significant feature of the Plan is the total absence of contactof the employee representatives with their consituents as a group.The Plan has no provision for meetings of employees and its oper-ation has not produced a system of mass meetings or any similarprocedure.Instead, the employee representative ascertains thewishes of his constituents entirely through individual contact duringworking hours.It is not surprising,therefore,to find that mostof the time of a representative is taken up with the adjustment ofindividual grievances and problems and that the Plan is mainlyconcerned with such matters. Individual employees do not sponsorgeneral wage increases,changes inworking hours,vacation plansand other matters of interest to the entire group of employees.Whatever may be the effectiveness of such a system of individualcontact to bring to the surface individual complaints,itcannotbe regarded as a desirable method of making known to the repre-sentatives or to each other the collective interests and problems ofthe employees.3.Management support of the PlanThe aspect of management support of the Plan is difficult todescribe in a manner which will adequately convey the extent towhich the Plan has been interwoven into the daily life, both ofwork and of social and athletic activities,of the Fort Wayne em-ployees.Through the years of operation of the Plan,the man-agement, convinced of its soundness,has carefully supplied propafter prop for its support so that today the average employee at theplant accepts the Plan as an institution without any realization ofthe careful structure that has thus been built to keep the Plan aliveand functioning.The following discussion relates to,the importantprops; the cumulative effect will be considered later.a.Linking of Planwith other activities and benefits obviouslydesirable to employees.-Whereverpossible the Plan has been linkedwith activities and working conditions that are obviously beneficialto the employees and desired by them, so that the Plan may bothreceive credit for the benefits resulting from the other activitiesand be regarded by the employees as an integral part of the plantlife.Some of these activities and working conditions are :(1)The Credit Union.-ACredit Union, of the type authorizedby the federal statute on the subject,'," was organized at the FortWayne Works in February, 1935. The management,after the es-18 Federal Credit UnionAct, 12 U. S. C. A, Sec. 1751,et seq. 330NATIONAL LABOR RELATIONS BOARDtablishment of Credit Unions in other plants, had recommendedtheir value to the Fort Wayne Works Council. The elected repre-sentatives then imparted information concerning the proposed CreditUnion to their constituents.The incorporators, six of whom wereelected employee representatives under the Plan, next selected agroup of 50 to discuss the Credit Union.With the aid of a federalofficial the Credit Union was then organized.14The Credit Union proved to be very successful and its membershipgrew rapidly.At the time of the hearing there were 1,744 members;total loans to that time amounted to $103,537.11.The reason forits popularity is apparent in its function, for it is designed to enableemployees to borrow money at low rates of interest and withoutsecurity.Employee representatives were prominent in its organization andinitial activities.Six represenatives were among the eight incor-porators who signed the certificate of application.Two are on theBoard of Directors (seven in number), having been elected to thatoffice by the charter members. Two are at present on the CreditCommittee.This prominence of the employee representatives inthe Credit Union, and the consequent linking of the Plan with theCredit Union, has been heightened in various ways.The Minutesof the Works Council repeatedly contain statements advising em-ployees to see their employee representatives for information con-cerning the Credit Union : "If interested, keep in touch with yourcouncil representative" (Bd. Ex. 41, p. 18) ; "If by chance you did notget your (pass) book, please advise your councilman of the secre-tary-treasurer and you will be furnished one immediately" (Bd.Ex. 46, p. 12) ; "employees desiring membership in the Credit Unionshould see their council representative" (Bd. Ex. 47, p. 17) ; "ForAdditional Information, See Your Council Representatives" (Bd.Ex. 61, p. 2).At one meeting the Superintendent, after praisingthe Credit Union, stated that "frequent articles in the Works Coun-cilMinutes might serve the purpose of explaining the varioussavings and loan features of the Credit Union" (Bd. Ex. 45, p. 12).Employee representatives were supplied with membership applica-tions which they could distribute to their constituents, and they alsoreceived such applications for membership from employees.Finan-"The officers of the Credit Union, president, vice-president and secretary-treasurer,are employeesMost of their activities are conducted outside of working hours, but therespondent does permit some activities during Rorking hours without loss of pay.Theofficers are appointed by the Board of Duectois from their membersThis Board iselected at an annual meeting of the membership.A Credit Committee of five membersis also elected at the annual meeting. Its function is to investigate and pass on appli-cations for loans.The management provides office space for the Credit Union, makespayroll deductions whereby loans are repaid, and in general provides its cooperationwhenever necessary. DECISIONS AND ORDERS331cial reports on the status of the Credit Union are regularly made totheWorks Council and are included in its Minutes.It is true that the Credit Union was not directly established bythe management, is an agency organized pursuant to statute, and isnot operated by the management. ' Nevertheless, through the ac-tivities of employee representatives and the medium of the WorksCouncil Minutes, the Credit Union, held in high regard by the employees, has been linked with the Plan so that the latter may sharein that regard.(2)The Athletic Association.-Likethe Credit Union, the AthleticAssociation is an organization highly regarded by employees' at theplant.All employees may be i embers of the orbAnizati61y and, ithas no dues. It conducts the numerous. athletic activities carried'on among the employees, stages banquets, distributes candy at'Christ-mas, operates. a commissary that sells candy, etc., and engages insimilar activities.From its funds it contributes cash prizes forvarious athletic contests.Here also an organization desired by employees has ben linkedto the Plan.. The various athletic contests are reported on in detailto the Council by the Employes' Service Committee and full informa-tion concerning them is published in the Council Minutes.Manage-ment officials acting as Chairmen at annual banquets of the Asso-ciation call upon prominent employee representatives for speeches,appoint them to Association committees.Printed notices advisingof Athletic Association banquets state that tickets should be obtainedfrom "your foreman or your councilman" (Bd. Ex. 59).Passes forcertain athletic contests may be obtained from council representatives.(3)Vacation Plan; pension plan.-TheInternationalHarvester-Company system, as' described above, embraces many plants. It isbut natural that many Company policies, such as those pertainingto vacations, pensions, etc., must have a uniform application.Hence,,while a request for such a plan may possibly originate in the WorksCouncil of one of the plants, it is obvious that the matter is one forthe central office to decide.But once such a policy has been deter-mined by the respondent, it is careful to announce its adoptionthrough the mechanism of the Works Council in each of the plantsand to give credit to the Plan for the adoption of the policy.Theemployees are thus led to feel that Works Councils directly bringabout reforms of such a nature and favor for the Plan is thus stimu-lated.For example, the letter of the President to the employeesaccompanying the printed announcement of the vacation plan beganwith the following : "After long and careful consideration, in whichtheWorks Councils have been of great assistance, the directors andofficers of the Company have worked out and herewith submit aplan for annual vacations" (Bd. Exs. 36, 37). .Similarly; when the 332NATIONALLABOR RELATIONS BOARDvacation plan was modified in 1936 to permit more employees toobtain its advantages, the management's statement of the announce-ment, printed in the Council Minutes, contained the following : "Atthe request of the elected representatives of several works councils,the management has given consideration to the date on which an em-ployee becomes eligible for a vacation" (Bd. Ex. 52, p. 14).Al-though no discussion of the change had taken place in the FortWayne Works Council, the statement itself, and its ambiguous word-ing, permitted the FortWayne Council to share credit for thechange.That the result desired by this integration of the Plan with suchbeneficial activitieshas been achieved is indicated by campaignliterature distributed byWorks Council candidates in March, 1935,preliminary to an election conducted by the Automobile LaborBoard between those candidates and Union candidates.'5 This litera-ture stated :"WHAT YOUR WORKS COUNCILHAS SECUREDFOR YOU."Vacations with pay-No other truck or automobile planthas a vacation plan."Forty hour pay for 36 hours work-No other plant in theindustry adjusted wages on this basis."Seniority and service rights for vacation, E. B. A. and pen-sion are moreliberal than in any other industry."Lockers and showers."Parking space for cars."Daily contact with and the right to deal with managementin all matters affecting your welfare."We believe you want this kind of relationship to continue-If you do Vote for the Works Council Candidates" (Bd. Ex. 40).The claims are obvious exaggerations-if not deliberate misstate-ments.The Fort Wayne Works Council had nothing to do with thevacation plan or the seniority and service rights under the otherenumerated plans.The "daily -contact" was not secured by theWorks Council-it was given to the employees by the managementwhen the management decided that the Plan should be established.And clearly, lockers, showers and parking space would have beenprovided in any event.On this point, an employee offered by therespondent as a "rank and file" witness testified as follows :"Q. Now, as an old Harvester man, don't you really thinkthat you would be treated as well as you are treated now; if youdidn't have any representation plan there at all?"A.Well, I imagine that it would be pretty good.""This election is described later. DECISIONS AND ORDERS333Yet, the linking of the Plan with all such matters has made' it possi-ble for the adherents to the Plan to advance in its behalf the claimsstated above.b.Minutes of the Council.-TheMinutes of each Council meetingare regularly published by the respondent.They are contained in a.little booklet of pocket size and printed with paper and type of thesort ,that makes for easy reading.The Minutes have been distributedby various methods in the past, and today the practice differs in thevarious departments.Employee representatives, foremen, watch-men, employees, all play some part in, their distribution. Themethod, however, is immaterial; the important thing is that therespondent endeavors to have each.employee supplied with a copy,in' a form convenient to take home with him, the object being awidespread distribution of the Minutes among employees and theirfamilies.The Minutes contain a full account of the Council meetings, in-cluding all committee reports.As indicated above, this means thatreports of athletic events, Credit Union activities and finances, andsimilarmatters are carried in' the Minutes.Complete reports ofthe standings of the terms in the various athletic leagues are given,pages of a newspaper.Reports of elections are carried at appro-priate times.The Minutes also contain summaries of the talks madesuch as the Social Security Act, the National Labor Relations' Act,etc., copies 'of the Declaration of Independence and the Constitu-tion, and reprints of short articles dealing with safety devices andmeasures, hot weather hints, the work of The various departmentsin the plant, etc.16Safety hints, often in pictorial form, reportson inter-works and plant safety contests, analysis of accidents andmeans of prevention, 'pictures of plant equipment, pictures of FortWayne Works teams, are liberally sprinkled throughout the Minutes.It is clear that practically all of the matter contained in these Min-utes is desired by the employees in the plant and their families.Oneemployee offered by the respondent as a "rank and file" witness tes-tified as follows :"Q. Have you ever read through completely any of the min-utes of the Council meetings?"A. I don't'believe I ever have."Q. Have you ever read much, or several pages in any of theminutes?11 IntheMinutes for the May, 1934, meeting there is the following : "the secretarywas instructed to have members of the plant organization write a series of brief articlesoutlining some of the activities of their departments, these reports to be published inthe works council minutes" (Bd. Ex. 66, p. 1). 334NATIONAL LABOR RELATIONS BOARD"A.Well, when it would tell about golf or bowling or some-thing like that."Q. You were more interested in the athletic activities and(than) in the other activities of the Council, is that correct?"A. Yes."The Minutes are really used as plant papers by the respondent.The Manager of Industrial Relations testified on this point asfollows :"We find that these minutes are appreciated by the represent-atives and it contains valuable information not only of theactivities of the bargaining agency but these other things, thesefolks at home are concerned in the pension plan and the vaca-tion plan and it is a medium through which the company has ofreaching all employees on these matters of general concern, inwhich the employees are interested, and I believe that if weshould endeavor to discontinue the printing of these minutes wewould get a pretty big growl from our employees, because theyare getting information currently that they want and they haveasked for it and it is their right to have it."The inclusion of such matter in the Minutes of the Works Councilis thus significant, for it has the effect of inducing the belief in theemployees that they are getting all of this because of the Plan andhence the Plan is a good thing for them. They do not stop to con-sider that, Plan or no Plan, they would still receive the information,for it is of the sort that practically any large concern, if intelligentlymanaged, finds it desirable to provide to its employees.c.Information and advice given to newly-hired employees.-Therespondent in its advice and information given to newly-hired em-ployees seems to regard the Plan as a fixed institution in its plant.Hence, such employees are given the booklet describing the Planalong with booklets on the Pension Plan, the Vacation Plan, and theEmployes' Benefit Association.17The management generally goes onto explain that the Works Council representatives will act as theirrepresentatives in bargaining or in consideration of grievances. Inthis regard the answer of the respondent states that :"The Company admits that newly hired employees are advisedof the existence of the Harvester Industrial Council plan andthat the representatives duly elected by their fellow employeesand currently serving will be available to bargain for them ifthey so desire."17 The Employees'Benefit Association,established in 1908, is a company-wide organiza-tion, contributed to by both the respondent and employees,and paying sick, accident anddeath benefitsIt is controlled by a Board of Trustees having employee and manage-ment representatives.The Pension Plan was also established in 1908. DECISIONS AND ORDERS335Foremen often discuss the Plan with newly-hired employees andpoint out its merits.One foreman testified as follows :"Q. Are you instructed as a foreman to tell him (a new em-ployee) about the Works Council, and how it works, and abouthis representation?"A. Yes, we are asked to sit down and get the confidence ofthe man and make him feel at home, to give him a talk of theorganization, and how it operated, and how we handle our toolsin different ways, and the safety-first, and inspection trips, thatare made through the shop."He later indicated that the instructions did not specify that he gointo the details of the Plan, but that he spoke about the Plan aspart of the procedure of becoming acquainted with the employeeand getting him oriented.Employee representatives in many casesare introduced to a new employee by the foreman.Employees aregenerally not informed of the existence of the Union.The practice of giving such information and advice to new em-ployees can have but one result.While specific adherence to thePlan is not demanded by the personnel office and the supervisoryforce in so many words, nevertheless, the effect upon the normalemployee not too curious about the bargaining agencies that mayexist in the plant is that the Plan is a thing to be accepted with-out question and that, or even because, the management is whollyin favor of it.When it is realized that since April, 1935, about600 or 700 new employees have been engaged, the significance of thepractice is apparent.d.The respondent's recommendation of the Plan.-Therespondentquite openly indicates that it favors the Plan and desires its con-tinuance in the plant.No opportunity is lost to inform employeesof its attitude.At the council meetings, in preliminary meetings,in open letters, high management officials repeatedly praise the Plan.Such words of praise are generally included in the Minutes, so thatthe management approbation of the Plan circulates to every em-ployee and his family.The Manager of Industrial Relations, who acts as Chairman atmany of the Works Council meetings in the various plants, testifiedas follows :"Q. On that last matter, Mr. Kelday, you do think that theplan is an excellent plan, do you not?"A. I am convinced that it has worked very satisfactorilyover a long period of years, Mr. Chairman, yes."Q. If an employee asked you what you thought of the plan,would you tell him that you thought it was a good plan? 336NATIONAL LABOR RELATIONS BOARD"A. If , an employee asked, me, I wouldn't hesitate,to say, inmy opinion,, it was a good plan, and it worked to mutual ad-vantage of the employee... ."A. I believe that management do (es) favor this plan be-cause'it works."Q.... you don't deny that consistently and repeatedly, therepresentatives from your department and the superintendentsof the various plants, and particularly Fort Wayne, made re-marks commending the Harvester Council plan?"A. I believe that the minutes. so indicate ..."And in its answer, the respondent stated :"The Company admits that the superintendent of its FortWayne Works and its industrial relations manager commend theadvantages of f-co]lective bargaining through- an employees' rep-resentation plan" and refer "in meetings of the Works Council,to advantages and accomplishments of the Harvester IndustrialCouncil plan."At the meeting on August 14, 1935, in which the Manager of In-dustrial Relations discussed the National Labor Relations Act, he:concluded his remarks by stating:"The President of the International Harvester Company, in aletter addressed to the employes dated March 10, 1919, when theplan of employe representation was submitted to the employesfor approval, said :"'It is my hope and belief that the plan, if adopted, willmaterially strengthen our relations in the work we have incommon, and will make for the greater contentment and well-being of us all.'"It is to be hoped that the National Labor Relations Act willbring to American Industry generally, the same degree of satis-faction that the Harvester Industrial Council plan of employerepresentation has brought to the employes and to the manage-ment of the International Harvester Company." (Bd. Ex. 46,p. 22.)At the meeting of May 17, 1935, the Superintendent of the FortWayne Works said that "throughout his entire experience in themanufacturing industry, he had never come in contact with a planof collective bargaining that could surpass or equal the Harvestercouncil plan, which he believed was one of the finest bargainingagencies ever developed". (Bd. Ex. 42, p. 7.) In a letter to theSuperintendent of the plant, written with reference to the 1936 elec- DECISIONS AND ORDERS337tions and published in the Minutes, A. A. Jones, Vice-President ofthe respondent, stated :unusual value of the Works Council Plan and the Companystands ready to cooperate with its employes in continuing theplan in such manner as they desire it." (Bd. Ex. 53, p. 12.)The Superintendent does not hesitate to endorse the Plan at thepreliminary meetings he holds with the employee representatives.One of the representatives who attended these meetings in 1935-36testified as follows :"Q. Did you ever hear him (the superintendent) recommendthe Harvester industrial Council plan as a, plan that employeesshould follow?"A. He recommended that over the period of time, the yearsof existence of the Industrial Council plan and the Harvestersystem, that it had worked to the mutual benefit of the employeesand the company, and that he believed that this plan was thebest plan for harmony and one big happy family, rather thanan outside or independent organization .. ."Q.Well, at these meetings that you attended, how often werethese speeches made advocating the Harvester Plan?"A. Nearly each one of them. I won't say all of them, butpractically a large majority."While the management states that it desires its foremen to main-tain strict neutrality on the question of the manner of employeerepresentation, it is obvious that such neutrality simply cannot existin an atmosphere so heavily charged with open management ap-proval of the Plan.Deliberately, or habitually in the sense thatthey are merely performing a routine function, many foremen speakin favor of the Plan and in derogation of an outside labor organiza-tion.For example, one foreman stated to some employees in 1935that the respondent would not tolerate a union in the plant and ad-vised them not to join a union. The Superintendent admonishedthat particular foreman when the matter was called to his attention.But the significant fact is that the foreman thought along such linesand openly expressed those views, for an employee's contacts arewith foremen and not superintendents.Again, a foreman ques-tioned employees as to their presence at a Union meeting.Anotherforeman, commenting on the fact an employee had just joined theUnion, stated that "Hank just throwed away $5.00, and that heshould have kept that money".Union application cards distributedin one department were brought by some of the employees in that 338NATIONAL LABOR RELATIONS BOARDdepartment to the foreman because they believed he would be sym-pathetic with their disapproval of such a practice."e.The respondent's financial support of the Plan.-ThePlan sinceits inception has been entirely supported by the respondent.Nodoubt is present on this score, for the respondent readily admits itsfinancial support.It maintains in Chicago a Department of Indus-trial Relations which is charged, among other things, with the dutyof keeping the Plan alive and functioning at all of the respondent'splants.The original announcement of the Plan stated, in ArticleIII, that "to aid in carrying out this plan the Company has estab-lished a Department of Industrial Relations which is charged withthe duty of giving special attention Wall matters pertaining to laborthat Department sit regularly as Chairmen of the Works Councilsin the various plants.The whole complex organization is watchedand guarded with extreme care.The money that goes to maintainthe Department of Industrial Relations is thus in large part moneyused for the support of the Plan and can be regarded in no otherlight.In the plant itself the financial support consists of two types :(1)Money paid to employee representatives.-Everyemployeerepresentative is compensated for the time lost from his regularjob because of any activity in connection with the Plan, the com-pensation being based upon the rate of pay for the regular job ofthe representative.These activities in the main are : preliminarymeetings of employee representatives alone, and with the Superin-tendent,Works Council meetings, committee meetings and com-mittee work, such as safety inspection tours, contacting of constitu-ents, contacting of foremen, etc., in an effort to adjust grievances.1°Most of the time so spent as an employee representative is in thehandling of grievances, that is, both contact with the employeeinvolved and with the foreman or assistant foreman.The monthlyinspection tours usually take a full day.The preliminary meetingwith the Superintendent, including the meeting of the employeerepresentatives alone, takes about three hours.The monthly Coun-cilmeetings take about the same length of time.All of theseactivities of the employee representatives take place during workinghours and on company property.Representatives are for all practi-cal purposes free to determine just how much time need be spent18 It is only natural that outside labor organizations are handicapped in various ways.Use of the bulletin boards has been denied to the Union,on the ground that the boardsare only for information of a plant nature.Notices of athletic activities,Credit Unionmatters(including elections),parties, etc.,are found on the bulletin boards19Up to a month prior to the hearing,the employee,representatives who were on theCredit Committee of the Credit Union were paid for their work during plant hours inconnectionwith thatCommittee. DECISIONS AND ORDERS339onWorks Council business-there is no attempt to restrict theiractivities.20The activities enumerated above and described else-where clearly extend beyond conferences with the management.Therespondent so admits, but offers a legal defense for such support,which will be considered later.(2)Management payment of all expenses of the Plan.-Allof theexpenses involved in the conduct of the Plan are defrayed by therespondent.Election paraphernalia, such as ballots, notices, print-,ing, and even tellers and watchers, meeting places, Minutes, etc.,are paid for or provided by the respondent.The Minutes of theWorks Council are printed by the respondent.Notices of meetings,such as Works Council meetings, preliminary meetings with theSuperintendent, committee meetings, are prepared by the manage-ment.The, employees do not contribute one cent to the upkeep ofthe Plan.There are no dues.This also the respondent admits-"The Company admits that all expenses incidental to the operationof the Harvester Industrial Council plan have been borne by theCompany . . . The Company admits that it had paid the smallexpense incidental to the elections conducted by employees for thepurpose of choosing their representatives at the FortWayneWorks." 21C. Recent changes in the PlanAs far as possible, the discussion above relates to the functioningof the Plan at the time of the hearing before the Board.A com-parison with the original statement of the Plan indicates that it hasnot been appreciably altered since its inception at the Fort WayneWorks in 1927.However, there are two rather recent situationsthat require comment.1.Automobile Labor Board period-1935-36In 1935, pursuant to an agreement between employers and em-ployee organizations in the automobile industry, the AutomobileLabor Board was established under the Code for the AutomobileIndustry under the National Industrial Recovery Act.This Boardattempted to establish bargaining agencies in the various concernsin the industry, in which employee organizations were representedin proportion to votes received in elections held by the Board soas to insure minority representation.The respondent acquiesced20 Originally, in 1927,theyhave been toldthat theywere spending too much timeon,works Council matters and that they should try to limit such time toabout twohours a day. The limitation has been removed and employee representatives are the judgesof the amount of time to be spent.2 'Answer,pp. 13, 15.See discussion,antra.5727-37-vol. 11-23 340NATIONALLABOR RELATIONS BOARDin the Automobile Labor Board's establishment of such an agencyin its Fort Wayne Works. Accordingly, that Board conducted nomi-nating and final elections in 1935 for employee representatives.As a result of the nominating elections, two tickets were entered,one representing theWorks Council, which had received 1,172nominating votes, and one the Union (or American FederationofLabor ticket), which had received 782 votes. In the finalelection all of the six Works Council candidates were elected,each having run against a Union candidate. The Automobile LaborBoard then ruled that the bargaining group for the employees inthe plant should consist of the six employee representatives who wereelected and five additional employee representatives designated bythat Board.Of these, four were designated as affiliated with theAmerican Federation of Labor and one as unaffiliated, inasmuch as240 unaffiliated votes were cast in the nominating election.Desig-nated representativeswere not permitted to handle grievancesdirectly with the supervisory force but were required to refer themto the proper elected representative.There were thus 11 employee representatives instead of six as be-fore, and whose term of office was to be for the year 1935-1936. Butaside from this change and a few minor changes required by the rulesof the Automobile Labor Board, the Works Council for 1935-1936functioned as did previous Works Councils under the Plan in thepast.The Minutes of the new Council indicate that no fundamentalchange in the Plan took place. The effect of the Automobile LaborBoard rules upon the Plan was considered at a special meeting heldonMay 7, 1935. The employee representatives received a writtenwelcome from the President of the respondent, addressed to theSuperintendent of the plant, stating :"Will you please convey to the newly-elected and appointedrepresentatives of the FortWayne Works Council a heartywelcome from the directors and officers of the -InternationalHarvester Company." (Bd. Ex. 42, p. 5.)The Superintendent then gave a brief talk in which he stated "thatthe plan laid down by the Automobile Labor' Board compares verycloselywith the Works Council plan, which has been in effect atthis plant for many years . . . Our Council plan, which has beenineffectformany years, provides a satisfactory, means formen to contact their council representatives and state their griev-ances, ... the Works Council plan was the ideal- method of bring-ing to the attention of the management any conditions that mightneed correction" (Bd. Ex. 42, p. 7).He urged the "new representa-tives to become better acquainted with council procedure"(Ibid.,p. 9).The Chairman, the Manager of Industrial Relations, then DECISIONS AND ORDERS341discussed the rules of the Automobile Labor Board, pointing out thefew cases in which they differed from the Plan. These differenceswere: there were designated as well as elected representatives; theterm of office was one year instead of six months; the recall pro-cedure (never used at Fort Wayne) was slightly different; repre-sentatives need not be employees of the respondent.He concludedthat "it was interesting to note that the rules and instructions ofthe Automobile Labor Board conform very closely to the practicesthat have been followed by the Harvester Company. In fact .. .the council plan gives the employees a wider latitude in exercisingcollective bargaining"(Ibid., p. 16).He then explained the Coun-cil procedure-designation of officers, function of committees, orderof business at Council meetings, etc.(Ibid.,pp. 18, 20).He con-cluded by stating that "the Harvester Company has had a WorksCouncil plan for sixteen years, which has proved to be a satisfactorymedium for collective bargaining", and he "suggested that the mem-bers continue to function under the Council plan and the bargain-ing agency, with the exception that where the rules as followed inthe past, conflict with the rules and instructions of the AutomobileLabor Board, the Board's rulings would be followed"(Ibid.,p. 20).The suggestion was followed. As a result, the organization andactivities of theWorks Council remained the same for 1935-6 asthey had been in previous years, with the exception that there werein that period 11 instead of six employee representatives.The bar-gaining agency continued to be known as the "Fort Wayne WorksCouncil,Harvester Industrial Council", the term used prior to theAutomobile Labor Board elections.The respondent contends that in 1935 the Plan passed out of exist-ence because of the acts of the Automobile Labor Board.However,as shown above, the evidence indicates the contrary. Instead ofbeing superseded by the Automobile, Labor Board rules, the Plansimply altered very slightly to conform to those rules and continuedas altered, thereby illustrating the extent to which the respondenthad established the Plan in the plant. Far from disrupting the Plan.the injection of the Automobile Labor Board served really to showthe strength of the Plan set up by the respondent.2. 1936 elections for employee representativesThe Automobile Labor Board ended with the Supreme Court'sruling that the National Industrial Recovery Act. was unconstitu-tional.22The terms of the employee representatives elected and des-ignated in 1935 expired in April, 1936.These two factors naturally22 A. L ASchechter Corp. v.Un4ted States,295 U S 495(1935). 342NATIONAL LABOR RELATIONS BOARDgave rise to doubt concerning the 1936 elections.At the meetingof the Works Council for March 11, 1936, the elected employee rep-resentatives raised this question and stated that they had agreed thatan election should be held. In reply, the Superintendent read thefollowing letter, dated March 5, 1936, from the Vice-President of therespondent:"About nine years ago the employees at Fort Wayne Worksrequested and by a 96%favorable vote adopted a Works Councilother Harvester plants.Continually, since that date employees'representatives have been elected from time to time."A year ago with the consent and approval of both employeesand Company, the Automobile Labor Board appointed by Presi-dent Roosevelt, supervised the election of employee representa-tives to serve for one year and certified those duly elected andalso designated representatives of minority groups.."As last year's procedure was somewhat different from thatfollowed in prior years and the time for a new election is ap-proaching, the question has been raised as to how elections shouldbe held this year."In order that Harvester employees at Fort Wayne Worksmay fully understand the Company's policies and attitude withrespect to elections of employee representatives, we request thatyou present this letter at the next meeting of the Works Council."The management now wishes to record its desire that all mat-ters relating to new elections should be determined by the em-ployee representatives in consultation with their constituents.This applies to the time and manner of holding elections, num-ber of voting divisions, qualifications, number of representatives,terms of office, supervision of election, etc.The Company doesnot wish to take part in any of these proceedings but to leave toits employees the fullest freedom as to the manner of choosingrepresentatives."The substance of the Works Council Plan has been to providea means for recognition by the Company of duly elected repre-sentatives of its employees with whom representatives of the'Company could meet to discuss matters of mutual interest, ex-change ideas, get each other's viewpoint and develop ways andmeans for adjusting all problems."It is the substance of this plan which is important and thespirit in which it has been carried on, not the details of the pro-cedure.We believe that Harvester employees generally recog-nize the unusual value of the Works Council Plan and the Com-pany stands ready to cooperate with its employees in continuingthe plan in such manner as they desire it." DECISIONS AND ORDERS343Pursuant to such letter, the employee representatives then conductedthe 1936 elections, as described above.The representatives desig=nated by the Automobile Labor Board as affiliated with the Unionrefused to participate in the plans for the election, since they thoughtthat the election should be held away from the plant under Govern=ment supervision, and because they felt that the Works Council was,controlled by the management.There is much in the record which suggests that the employee rep-resentatives elected in 1935, in other words those employee repre-sentatives who were in favor of the Plan, were informed by themanagement sometime prior to the Council meeting on March 11,1936, of the scheme made public at the later date in the Jones letterquoted above, and that this information was withheld from the des-ignated, or Union, representatives.23Many of the acts of the electedrepresentatives prior to the Council meeting on March 11-their con-fident preparation for an election under their supervision, whereasin the past the Council had supervised the elections, the redistrictingof the plant, etc.-seem explicable only on such a basis.But it isunnecessary here to find that the management secretly participatedwith the employee representatives in such maneuvers. It is neces-sary to go no further than the Jones letter to demonstrate how com-pletely the management controlled the Plan and with what assur-ance it considered it as its creature.The letter states:"The manage-ment now wishes to record its desirethat all matters relating to newelections should be determined by the employee representatives inconsultation with their constituents" (italics ours) .24Its tone indi-cates that a favor is being bestowed upon the employees for reasonsbest known to the respondent.Nowhere is there any indication thatthe employees have a sufficient interest in the Plan to warrant con-sulting them on the change.The letter is really an affirmation of the28For example,the Secretary of the employee representatives,himself one of the electedrepresentatives, testified that on February 29, 1936, he talked about the forthcomingelectionwith a representative of the Industrial Relations Department in the latter'sprivate railroad car, then at the station in Fort Wayne.The following is from histestimony :"Q And then did he say that they were going to turn over the election procedureto the employee representatives?"A He said,'I imagine that is what will happen,that it will be turned over to,you men the same as it as to the other employees in other plants.'"Q.What did he say was going to be turned over?"A. The work of taking the election "u Compare the following testimony of the Secretary of the employee representativesregarding a conversation with a representative of the Industrial Relations Department inwhich the latter stated that the conduct of elections would be turned over to theemployees :"Q.What do you think was the necessity of discussing an election with a repre-sentative of the company if the employees were going to have complete control of it?"A. I didn't know that we were going to have,until he told us." 344NATIONAL1' LABOR" RELATIONS BOARDfact that the Plan given to the employees in 1927 is still the respond-ent's property, to be altered when its interests so dictate.The respondent contends that the Plan as it was constituted in thepast ceased to exist with this letter-that it was turned over to theemployees.The contention is without merit.The letter itself indi-cates that the only, aspect- of the Plan from which the managementclaimed to withdraw was the election procedure.The fifth para-graph is unequivocal on this point :"The management now wishes to record its desire that all mat-ters relating to new elections should be determined by the em-ployee representatives in consultation with their constituents.This applies to the time and manner of holding elections, num-ber of voting divisions, qualifications, number of representatives,terms of office, supervision of election, etc.The Company doesnot wish to take any part in any of these proceedings but toleave to its employees the fullest freedom as to the manner ofchoosing representatives."And even as regards this aspect of the Plan, as shown above theelection procedure was so well established that in substance the1936 election did not differ from those conducted prior to 1935.The rest of the letter and the events since the election show con-clusively that the Plan is still in effect.The bargaining group is stillcalled the "Fort Wayne Works Council"-its 107th regular meetingwas held on April 8, 1936. Its Minutes are headed "HarvesterIndustrial Council, FortWayne Works"-the Plan announced in1919 and instituted at Fort Wayne in 1927 was called the "Harvester'Industrial Council".The organization of the Council remains thesame, its procedure and activities have not changed, the format of theMinutes is identical.D. The "collective bargaining" that has resulted under the PlanThe scope of the Plan has, been described and its mechanism de-tailed.The picture may be completed by a description of the col-lective bargaining that has resulted and an evaluation of the Plan.A study of the Council Minutes for the last year shows that, nearlyexclusively, the matters dealt with by the Council and the employeerepresentatives concern minor aspects of working conditions in andaround the plant.While examples have already been given above,an analysis of each meeting will be helpful. In each of the 12meetings commencing with April, 1935, there was a lengthy discus-sion of safety factors in the plant, a report on athletic activities anda report on the Credit Union. The communications relating to thepreliminary meetings dealt nearly entirely with working conditionsin and about the plant, of the nature already described.These four DECISIONS AND ORDERS345items-safety, Credit Union, athletic activities, communications-are the routine matters dealt with in each Council meeting and theyare handled in routine fashion.The "New Business" consisted ofthe following : April-the employment manager in answer to aquestion clarified a minor detail in the vacation plan; May (regularmeeting 25)-the employee representative on the Board of Trusteesof the Employees' Benefit Association reviewed the recent meetingof that Board ; the demand for a wage increase initiated by one ofthe designated (Union) representatives was discussed; 26 June-nonew business; July-the management answered a question concerningsolicitation in the plant for the Community Chest; August-a briefdiscussion on the tact required in handling grievances with foremen;the Chairman explained the National Labor Relations Act, whichwas also printed in the Minutes; September-a few items of the typediscussed at preliminary meetings with the Superintendent wereconsidered; October-about the same as September; traffic conditionson a road running.by the plant being specially considered; Novem-ber-election of a new Vice-Chairman ; discussion of the Social Se-curity Act by the Chairman; December-an address by the ChiefInspector on the functions of the inspection department, includingthe reading of a poem by Edgar A. Guest; January-a member ofthe Planning Department spoke on planning in industry; furtherdiscussion by the Chairman on the Social Security Act; February-announcement by the Chairman of a change in the vacation plan;an address by the chief metallurgist on the manufacture of steel;March-discussion on parking problems and the holding of the 1936election; an address by the plant auditor on accounting.On the matter of wages alone there has been in a real sense littleor no collective bargaining.The history of wage chanb s in theplant is as follows : In November, 1931, and again in October, 1932,wages were reduced by the respondent in the Fort Wayne Works.While the Manager of Industrial Relations stated that these reduc-tions were "reluctantly agreed" to by the employee representatives,it should be noted that the reductions, which were caused by thedepression and were Company-wide, were not the result of any bar-gaining concerning them.There were the same discussions in theWorks Councils in the other plants-and in each, reductions werethe outcome.After the passage of the National Industrial RecoveryAct wages were raised 10 per cent through the restoration of one ofthese reductions.This restoration was not restricted to the FortWayne Works. After the Automobile Code went into effect changeswere made in wages and hours and these changes were "discussed"25A special meeting dealt with the problems raised by the Automobile Labor Board inthe organization of the Council.26 See discussion,infra. 346NATIONAL LABOR RELATIONS BOARDin the Works Council. In March, 1934, the employee representativesrequested a 15 per cent wage increase. The respondent, after somediscussion in theWorks Council, offered a five per cent increase,which was accepted. Shortly thereafter the Automobile' Chamberof Commerce recommended that hours be reduced from 40 to 36.The respondent, treating the reduction as an accomplished fact,discussed in the Works Council the manner of putting it into effect.A further adjustment was made in February, 1935, after the Auto-mobile Code was extended, the management presenting its proposal,which was accepted.While all of these changes were discussed inthe Fort Wayne Works Council, it is significant that comparablechanges were made each time in the Springfield plant of the re-spondent, which also operated under the Automobile Code.Thereis thus much 'in this history to indicate that the Works Council dis-cussion had little effect upon the course of wage and hour changesin this period and that the actual changes made were in most casesthe result of plans' formulated by-the respondent and motivated inlarge part by the Code for the industry, but carried into effectthrough the medium of the Works Council.In May, 1935, one of the designated representatives affiliated withthe Union, without consultation with the elected representatives, re-quested a 15 per cent increase at the preliminary meeting with theSuperintendent.The latter advised him to discuss the matter withthe elected representatives.He did so and a demand for a 10 percent increase was decided upon, the elected representatives agreeingto support the designated representative in such a demand.Thedemand was made at the May 15, 1935, meeting and was based uponan increase in the cost of living.The Superintendent said that whileitwould take several weeks to consider the matter, he could see nojustification for the increase.The Chairman, a representative fromthe Industrial Relations Department, stated that he would notifythe management in Chicago of the demand for an increase and that,"If after all the facts have been. secured, the management decidesthat an increase cannot be granted at this time, the representativesand employees can feel assured that the decision was made onlyafter a thorough study and complete investigation of every phaseof the matter" (Bd. Ex. 43, p. 21). At the next meeting he reportedthat the management felt an increase was not justified at the presenttime, especially in view of the various individual adjustments thathad recently taken place.The elected representatives gave no sup-port to the demand in the discussion that ensued and the proposalwas dropped.The Chairman then stated that "he had thoroughlyenjoyed attending the past two council meetings, at Fort WayneWorks. In his opinion it was evident that a great deal of progresscould be made with the continued cooperation and understanding DECISIONS AND ORDERS347between management and employes, as had already been shown inthe spirit manifested in the Fort Wayne Works council". (Bd. Ex.44, p. 15.)Thus, since 1927, the elected representatives made only one requestfor a beneficial change in wages and hours. Throughout the entireperiod of the depression and the introduction of the Codes under theNational Industrial Recovery Act, this was the only attempt of theelected employee representatives to theWorks Council to bargainwith respect to wages and hours in general.The 1935 request wasmade by a designated representative, representing the Union, andadmittedly hostile to the Plan.No agreement concerning wages,hours or even working conditions has been entered into since thePlan has been in operation at the plant.The following testimony is a revealing commentary on the matters"bargained" about.The Secretary of the employee representatives,who has been on the Council since 1932. stated in answer to a questionas to what was the most important demand he had presented, "Iasked the management to change the paint grates in the paint boothsevery week."The most important thing that the Council had ob-tained for the employees that the management did not in his opinionwish to grant was the five per cent increase in 1934. The demandthat took the longest period of time after its presentation before itwas granted was a request for a method of eliminating steam fromthe pickling room.The most important thing that another employeerepresentative, on the Council at least since 1933, secured for his con-stituents was ice water coolers.IV. CONCLUSIONIBefore considering the legality of the Plan under the provisions ofthe National Labor Relations Act, it may be profitable to analyze itfor the purpose of determining its value as a method of employeerepresentation.The Plan is intended to provide a medium whereby"representatives elected by the employees shall have equal voice andvote with the management in the consideration of matters of mutualinterest".It is therefore a "labor organization" within the meaningof the Act, which, in Section 2, subdivision (5), for the purpose ofstatutory construction, defines the term "labor organization" to mean"any organization of any kind, or any agency or employee represen-tation committee or plan, in which employees participate and whichexists for the purpose, in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work". But, in any real sense, can the 348NATIONAL LABOR RELATIONS BOARDHarvester Industrial Council Plan be considered as an effectivemethod of employee representation and collective bargaining?Or,on the contrary,is it anything more than an elaborate structuredesigned to create in the minds of the employees the belief that theypossess something of substance and value that enables them to dealwith their employer on an equal footing, so that they will be suffi-ciently content to resist the appeal of an outside labor union?Theskillful and painstaking efforts which the respondent exerted tosecure the establishment of the Plan in its various works, and theextreme care with which it nourishes and guards the Plan today,would causeit, at the veryleast, to be open to careful scrutiny to aperson familiar with the history of labor's struggles to organize inthis country.As seen above,the employees as a group come in direct contactwith the Plan when they elect their representatives.But when suchyearly elections are concluded,the employees as a body cease to haveany direct concern with the Plan until the next year.They do notmeet in a group to instruct their chosen representatives,to in turn se-cure information from them, or to consider as a group problems thataffect them as a group.Since the adoption of the Plan, no electionhas ever been held on substantive questions or on the advisabilityof changes in the Plan-each election has been merely for the pur-pose of choosing representatives under the Plan.And even at suchan election the vote concerns personalities and not issues-the candi-dates have no platform.The role of the employees as a group inthe workings of the Plan is thus negligible.The major role in the Plan is occupied by the Works Council.Asstated in the Plan, it is designed to provide the representatives ofthe employees"an equal voice and vote with the management in theconsideration of matters of mutual interest."On paper it is ad-mirably adapted to that purpose.Representatives of managementand employees sit in solemn council, discuss and debate matters ofmutual concern,and decide such matters by a vote in which thestrength of each is equal,one vote to each side.But obviously, themanagement representatives do not exercise a judgment independentof that of their superior,the Superintendent.His decision is theirdecision,so that a conception of the Works Council as a deliberativebody possessing power is false.It is no more than a meeting ofemployee representatives with the Superintendent.If he agrees toa request it is carried out. If he disagrees,for all practical pur-poses that is the end of the matter.The elaborate machinery of ap-peal to the President,convocation of a General Council,resort toarbitration upon the acquiescence of the management serves onlyfurther to create the illusion of equality."At every step it is merelyV The General Council and arbitration devices have never been utilized. DECISIONS AND ORDERS349a question of whether management, subject only to self-restraint andthe dictates of its conscience, says "yes" or "no".Moreover, thewhole philosophy of the Plan is based upon free discussion betweenemployer and employees as a method of handling disputes, insteadof a resort to direct employee action as a group. It presupposeswell-informed employee representatives and intelligent discussionbetween them and management.Yet it is clear that even the sin-cerest employee representatives are at a hopeless disadvantage.Onone side are management representatives possessing complete in-formation, statistical and factual, relating to the business and ableto command the resources of a huge and efficient organization.Onthe other are employee representatives with no information otherthan that which their working experience has given theln. Intelli-gent discussion of the complex problems involved in the fixing ofwages, hours and general working conditions in an organization ofthe respondent's size is impossible under such conditions.The onlypossible weapon of the employee representatives-the assistance ofoutside experts-is effectively denied to them, since the managementcontrols the purse strings.The employee representatives at theFortWayne Works have never had the aid of experts. Finally,when a deadlock is reached on any matter, the employee representa-tives can do nothing.They possess no funds, no organization tofall back upon, no mass support."The manner in which fundamental changes in working conditionsare made indicates that the Plan does not provide genuine collec-tive bargaining.Such changes are nearly uniformly "announced"to the Works Council as accomplished acts; their formulation is forthe management, not the Council.For example, at the meeting ofAugust 14, 1935, the employee representatives are advised of achange in the pension plan made by the Board of Directors; at themeeting of March 30, 1934, the employee representatives are advisedthat the 36-hour week will be adopted; at the meeting of November13, 1935, the employee representatives are advised that the passageof the Social Security Act makes it "necessary for the Company tomodify its (pension) plan.When the modifications are finally de-cided upon, the Works Councils will be promptly notified" (Bd. Ex.49, p. 16) ; allowances based upon time studies are prepared by themanagement and then explained to the employee representatives,but only after they requested a copy of the allowances.In some28 Compare the following testimony ."Q. As I understand your answer to the Chairman,Mr Shrock(President of theUnion),you don't think that the employee representatives could call a strike."A.Well, you can't do it very well if you haven't a mass meeting, if you haven thad one in nine or ten years, it is not possible."Q. If they did call one, who would be bound by their strike order?"A. It would be positively nobody, because there is no organization." 350NATIONALLABOR RELATIONS BOARDinstances the employee representatives point out defects in certainmanagement policies and thereby"focus attention"on these as-pects.But instead of the Council making a change, the manage-ment then considers the problem alone and announces its solutionto the Council.In furtherance of such policies,no agreement relat-ing to hours,wages or conditions of employment has ever been en-tered into by the management with its employees.By keeping itselffree from any binding commitments in these fields,so that it mayat will make any changes that it desires, the management has at thesame time denied to its employees the advantages of collective laboragreements.As a result,its employees possess only the shadow, notthe substance,of collective bargaining.Other acts of the management indicate that the Plan cannot beregarded as productive of genuine collective bargaining.The diesinkers employed by the respondent belong to an outside labor union.These die sinkers have representation under the Plan and partici-pate in the selection of employee representatives.Yet the respond-ent has at various times met with representatives of the die sinkersin the union and dicussed working conditions affecting them.Therespondent states that such a procedure is in accord with its policyof standing ready to meet and bargain freely and willingly on anymatters with any group of its employees.Yet if the Plan must betaken as seriously designed to provide an effective bargaining agencyfor the Fort Wayne employees,it is clear that such conduct is atvariance with that purpose, for the policies underlying the Plan aredirectly opposed to such conduct.Again, after a designated rep-resentative had brought up at a preliminary meeting the fact thatone of the foremen had been openly uttering anti-Union statementsand the assistant Superintendent had stated he would investigateand correct the foreman's attitude, the assistant Superintendent sub-sequently, in a personal conferencewith the designatedrepresenta-tive, requested him not to bring such matters before the Counciland thus put him "on the spot",but instead to bring them to himpersonally and he would attend to them. Such a request obviouslyis contrary to the basic policy on which the Plan is said to rest.Finally, the Plan has no means of independent financial sup-port.No dues are payable by the employees who participate byvoting.All of its expenses and requirements are met by the re-spondent.The employee representatives are reimbursed by the re-spondent.Such complete management support of the Plan has twoimmediate consequences.Considering the Plan as a functioningmethod of collectivebargaining,the result of such support is thatthe management pays the agent who is supposed to bargain with iton behalf of the employees.The respondent would not tolerate a DECISIONS AND ORDERS351comparable situation in its dealings with other concerns-the Man-ager of Industrial Relations testified he could not conceive of therespondent permitting a situation to exist whereby one of its pur-chasing agents was receiving a commission on materials purchasedby the respondent, even though the commission was openly acknowl-edged.One need not seek far for the reason why such financial sup-port is incompatible with independent employee representation andgenuine collective bargaining -an employee representative testifiedas follows :"Q. You do think that you owe some loyalty to the man whapays you to do the job?"A. I try to do a good job for him."Moreover, suchmanagement support, in conjunction with theother aspects of the Plan, is a subtle device to make difficult a fairconsideration of the advantages of an outside labor organizationthrough the persuasion of the "something for nothing" argument-During the Automobile Labor Board election the Works Councilcandidates circulated campaign literature which, after an enumera-tion of the things they wanted-good living wages, steady work,best working conditions and "an open door at all times to deal withmanagement", stated that, "What We Don't Want (is) to have topay for these privileges" (Bd. Ex. 40).An employee represelta-tive explained the statement as follows :"Well, we have had collective bargaining there, and gettingit for nothing, if you want to term it that way, and I feel thatthe average workman in that plant, a large percentage of them,are above the average intelligence."The philosophy of the respondent is thus the same as that of theforeman who believed that "Hank just throwed away $5.00" whenhe joined the Union.The second consequence is just as important.Such complete sup-port of the Plan makes its existence entirely subject to the will ofthe respondent. If it chooses to withdraw its support, the Plancollapses at once. If it chooses to continue its support, the Plancontinues.The choice as to whether representation of employeesfor collective bargaining shall continue is thus a choice that restswith the respondent and not with the employees.Throughout we have spoken of the system of employee representa-tion and collective bargaii ing at the respondent's Fort Wayne Worksas the "Harvester Industrial Council Plan" or, simply, the "Plan":That Plan was originally embodied, as shown above, in a bookletdistributed to its employees.With the passage of time and thedevelopment of the Plan through experience, both changes in the 352NATIONAL LABOR RELATIONS BOARDoriginal scheme and new procedures and aspects having the sanctionof custom were added to those contained in the booklet. Somechanges were more deliberate, such as the change in 1936 in someaspects of the election procedure.29But all together-booklet,,-10customs and deliberate innovations-constitute a plan of employeerepresentation which exists for the purpose of dealing with themanagement.The fact that all aspects of the Plan are not statedin print has no bearing upon the case. Both the employees andmanagement know what is meant by the Plan. The Jones letter of1936 contained the following words : "We believe that Harvesteremployees generally recognize the unusual value of the Works Coun-cil Plan", and it must be assumed that the Vice-President consideredsuch language to be intelligible to the average employee.TheMinutes of the Works Council, the notices for the 1936 elections,rise the term "Harvester Industrial Council"-the term used to de-scribe the Plan when it was introduced.The Board's use of theterm "Harvester Industrial Council Plan" to describe the procedureof employee representation and bargaining with the management inexistence at the Fort Wayne Works at the time of the hearing thusaccords with the understanding and practice of both the manage-ment and the employees.IIWe may now turn to a consideration of the legality of the Planunder the National Labor Relations Act in the light of the factsfound above.Section 8, subdivision (2) declares that it shall be anunfair labor practice for an employer "to dominate or interfere withthe formation or administration of any labor organization or con-tribute financial or other support to it".At the outset it must be remembered that the respondent con-ceived of the Plan, formulated it and caused it to be put into opera-tion.It started out as the respondent's Plan-not the employees'.It has continued to be the respondent's Plan. Its entire upkeep, allits expenses, are defrayed by the respondent.The persons who arecharged with the task of representing employees are reimbursed bythe respondent for the - cork they perform in such capacity.Therespondent admitted such financial support but contended. it was notcontrary to the Act for the following reasons : (1) The proviso ofSection 8, subdivision (2), properly construed, permits the practiceof allowing employee representatives to perform all of their dutieswithout loss of pay.Consequently, they may be compensated at29 The year 1935-1936 saw some temporary changes occasioned by the activities of theAutomobile Labor Board.39 The booklet was still being distributed to new employees in 1936.A copy was givento one of the designated representatives in 1935. DECISIONS AND ORDERS353their regular rate of pay for time spent in activities in connectionwith the Plan, such as contacting constituents, meeting among them-selves, etc., even though such activities do not involve at the timeconferences with management, since such activities enable the repre-sentatives later to confer intelligently with management.But theclear words of the proviso negate any such construction-"an em-ployer shall not be prohibited from permitting employeesto conferwith himduring working hours without loss of time or pay" (italicsours).The Senate Committee Report speaks of the "right to re-ceive normal paywhile conferring ",3xand it is manifest that theproviso goes no further than permitting such conferences directlywith management to occur without loss of pay to the employeerepresentatives; (2) The respondent further contended that Section8,subdivision (2) does not prohibit the respondent from givingfinancial support to the Plan and bearing the expenses incidental toitsoperation since the Plan is not a labor organization and theSection only prohibits the contribution of financial support to a"labor organization".The Plan is said not to be a labor organiza-tion in that it is not a membership society capable of acting as alegal entity-it has no members, no existence of any kind as an:artificial person but is merely an aggregate of practices. In rela-tion to the efficacy of the Plan as a collective bargaining mechanism,this admission is significant.As an argument, however, it borderson the frivolous in view of the language of Section 2, subdivision (5)defining the term "labor organization" as used in the Act to include"any agencyor employee representative committee orplanin whichemployees participate and which exists for the purpose, in whole orin part, of dealing with employers" (italics ours). It is obviousthat the term "labor organization" is not used in its ordinary mean-ing but in a special and technical sense solely for the purpose ofstatutory draftsmanship and to make the prohibition of Section 8,subdivision (2) all inclusive.3'That prohibition was intended toapply to any device which would tend to displace, or masquerade as,a genuine labor organization, whether it was itself such a genuineorganization or not. In short, the term "labor organization" wasso defined to avoid the very contention that the respondent now urgesupon us.33The respondent's contributions are not limited to financial support.ItsPresident,Vice-Presidents,Manager of Industrial Relations,81 74th Congress,1st Session,Senate Committee on Education and Labor, Report No. 573,p 10. (Italics ours )32 SeeIn the Matter of Atlanta Woolen Mills,Supplementary Decision and Modificationof Order, June 10, 1036(1 N L R B 328).33 74th Congress,1st Session,Senate Committee on Education and Labor,Report No.573, p. 7 354NATIONAL LABOR RELATIONS BOARDSuperintendents-in fact its whole executive and supervisory force-unceasingly extoll the virtues of the Plan.The employee whoseeconomic life is at the mercy of those who sing such praises will notfail to comprehend their significance.And, such economic consid-erations aside, the praises of such business leaders at the very leastare certain to commend the Plan to many an employee and his f am-ily-"Approbation from Sir Hubert Stanley is praise indeed." Inanother field, by careful manipulation and scrupulous adherence tothe outward forms of collective bargaining, the respondent has sointerwoven the Plan into the numerous beneficial activities designedto improve the welfare and morale of the employees and thus increasetheir efficiency-vacation plan, Credit Union, Athletic Association,pension plan, safety measures, etc.-that the Plan receives credit formany of these benefits in the eyes of the employees.This associationof things intrinsically beneficial to the employees with a system ofcollective bargaining which in reality has played little or no part intheir creation or functioning constitutes "restraint" upon the em-ployees to adhere to the Plan and "support" for the Plan.The im-propriety would hardly be more obvious if the respondent were toinaugurate the practice of Christmas bonuses and allot them to theemployee representatives for distribution.With equal skill and subtlety the respondent controls the proce-dure of the Plan. Its Industrial Relations Department sits at thecontrols, keeping constant watch.The normal operations of thePlan can be steered in any direction by means of the many checkscarefully established-preliminary meetings, management officials asChairman and Secretary, appeals to higher executives, etc.Now thischange will be made, now that change, if the management so "wishesto record its desire".The Plan is thus entirely the creature of the management.Therespondent in its relation to the employees may be conceived as a.holding company-the Athletic Association, pension plan, vacationplan are the subsidiary operating companies.The Harvester Indus-trialCouncil Plan is merely one of these subsidiary concerns con-trolled by the respondent. In so controlling it the respondent is be-yond question acting contrary to Section 8, subdivision (2), and in-terfering with, restraining and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.We find that the aforesaid acts of the respondent tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.-The respondent has controlled the Plan atits' Fort Wayne Worksever since its inception in 1927, and such control today is a violationof the Act.To terminate that violation and to insure to the em- DECISIONS AND ORDERS355ployees at the FortWayne Works theright to self-organization andthe free choice of representatives for collectivebargainingguaran-teed to themby the Act, theBoard will order that the respondentshallwithdrawall recognition from the Plan as an agency for col-lective bargainingat the plantand completely disestablish it as arepresentative of its employees.Such disestablishment is the onlyeffectiveremedy in thecase.In the Matterof Pennsylvania Grey-hound Lines,Inc.,decidedDecember7, 1935 (1 N. L. R.B. 1) ;In theMatter of Clinton CottonHills,decidedDecember 31,1935 (1 N. L.R. B.97) ;In the MatterofWheelingSteel Corporation,decidedMay 12, 1936(1 N. L. R.B. 699);In the Matterof Ansin Shoe Manu-facturingCompany,decidedJune 12, 1936 (1 N. L. R.B. 929).CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.The plan of employee representation and collective bargainingat the Fort Wayne Works known as the "Harvester Industrial Coun-cilPlan" is a labor organization,within the meaning of Section 2,subdivision(5) of the Act.2.By its domination and interference with the administration ofsuch"Harvester Industrial Council Plan",and by its contribution offinancial and other support thereto,the respondent has engaged inand is engaging in unfair labor practices,within the meaning of Sec-tion 8, subdivision(2) of the Act.3.By the conduct set forth above, the respondent has interferedwith, restrained and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act,and has engaged in and isengaging in unfair labor practices,within the meaning of Section 8,subdivision (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions (6)and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision(c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent,InternationalHarvester Company, and its officersand agents,shall :1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their rights to self-organization,to form, join or assist labor organizations,to bargaincollectively through representatives of their own choosing, and to5727-37-vol. i1-24 356NATIONAL LABOR RELATIONS BOARDengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection;2.Cease and desist from dominating or interfering with the for-mation or administration of any labor organization of its employeesor contributing financial or other support thereto.3.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the "Harvester IndustrialCouncil Plan" as representative of its employees at the Fort WayneWorks for the purpose of dealing with respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orconditions of work; and completely disestablish the "Harvester In-dustrial Council Plan" as such representative;(b)Post notices in conspicuous places throughout all departmentsof the Fort Wayne Works stating (1) that the "Harvester IndustrialCouncil Plan" is so disestablished, and that respondent will refrainfrom any recognition thereof, and (2) that such notices will remainposted for a period of at least thirty (30) consecutive days fromthe date of posting.